FILED
                              NOT FOR PUBLICATION                           APR 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WANGYU GUAN; LIHUA TANG,                          No. 05-77252

               Petitioners,                       Agency Nos.        A075-681-156
                                                                     A075-681-166
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Wangyu Guan and Lihua Tang, natives and citizens of China, petition for

review of the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s (“IJ”) decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and de

novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th

Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon petitioners’ conflicting testimony regarding the date of Guan’s

abortion. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004). In the absence of

credible testimony, petitioners’ asylum and withholding of removal claims fail.

See Farah, 348 F.3d at 1156. In light of our conclusion, we need not address

petitioners’ contention that their application is timely or that the IJ selectively

quoted from the country conditions reports.

      Petitioners did not advance an argument in support of their CAT claim in

their opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not supported by argument are deemed waived).

      Petitioners’ contention that they were denied due process because the IJ did

not act as a neutral fact-finder in questioning the witnesses fails because the IJ is

permitted to question witnesses. See Melkonian v. Ashcroft, 320 F.3d 1061, 1072

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.


                                            2                                     05-77252